BLD-040                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 16-3693
                                    ____________

                                GOLDA D. HARRIS,
                                              Appellant

                                          v.

              WILLIAM ANDERSON; JAMES PLOUSIS; YVONNE
             PIERCE; VALERIE ARTHUR; JAMES BARNES; HELEN
            ADAMS; STEVEN JOHNSON; KIESHA FISHER; CELESTE
            THATCHER; ALAN WALLIBILLICH; ALLEN TOMPKIN;
                GARY LANIGAN; MARCUS POWELL; AMILLIA
              RENSHAW; ROBIN KELLER; MELINDA MINORICS;
               ROBERT LEONARD; MR. PICELLI; SARAH DAVIS;
                 ROBERT MORANCO; DOUGLAS D. CHIESA;
             MARILYN MONTIJO; JOSEPH SOKOLOF; MATEJCEK
                    __________________________________

                    On Appeal from the United States District Court
                            for the District of New Jersey
                           (D.C. Civ. No. 3-16-cv-01914)
                          District Judge: Michael A. Shipp
                      __________________________________

           Submitted for Possible Dismissal Due to a Jurisdictional Defect or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 10, 2016

          Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                            (Opinion filed January 5, 2017)
                                   ____________
                                           OPINION
                                         ____________


PER CURIAM

       Golda D. Harris appeals from an order of the District Court dismissing her civil

action pursuant to 28 U.S.C. § 1915(e)(2)(B). For the reasons that follow, we will

summarily affirm.

       Harris, a state prisoner, filed an in forma pauperis petition for writ of mandamus in

the United States District Court for the District of New Jersey. She named as

“respondents” numerous New Jersey state officials, and she asked the District Court to

order them to reinstate 25 private criminal complaints she had filed. In an order entered

on August 8, 2016, the District Court dismissed the petition pursuant to 28 U.S.C.

§ 1915(e)(2)(ii). The District Court first construed Harris’s filing as a civil rights action,

42 U.S.C. § 1983, concluding that she should not be able to evade § 1915’s requirements

by disguising her civil action as a mandamus petition. The District Court then concluded

that Harris had failed to state a claim for relief. The Court acknowledged that private

citizens may file a criminal complaint in New Jersey state court pursuant to state court

rules, see N.J. Court Rule 3:2-1(a), but held that there is no federal constitutional right to

the investigation of a private criminal complaint.

       Harris appeals. We have jurisdiction under 28 U.S.C. § 1291.1 We will

summarily affirm the order of the District Court because no substantial question is

This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
binding precedent.

                                                 2
presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. As explained by the

District Court, any action improperly styled as a mandamus petition must meet the fee

requirements of the Prison Litigation Reform Act. See Madden v. Myers, 102 F.3d 74,

78 (3d Cir. 1996). “It is the nature of the document, rather than the label attached by the

litigant, that controls.” Id. Section 1361 of title 28 provides that “[t]he district courts

shall have original jurisdiction of any action in the nature of mandamus to compel an

officer or employee of the United States or any agency thereof to perform a duty owed to

the plaintiff.” Insofar as a request to have New Jersey state officials investigate her state

criminal complaints is not a request to compel an officer or employee of the United States

to perform a duty owed to her, id., the District Court properly declined to treat Harris’s

submission as a petition for writ of mandamus. Cf. Weaver v. Wilcox, 650 F.2d 22, 25

(3d Cir. 1981) (mandamus inapplicable since appellant brought his action against state

officials, not federal officers).

       The District Court also properly dismissed Harris’s submission for failure to state

a claim upon which relief may be granted. Section 1915 of title 28 provides that the

District Court shall dismiss a case at any time if it “fails to state a claim on which relief

may be granted.” 28 U.S.C. § 1915(e)(2)(B). To state a claim under 42 U.S.C. § 1983, a

plaintiff must, in pertinent part, allege a violation of a right secured by the Constitution or

laws of the United States. West v. Atkins, 487 U.S. 42, 48 (1988). “The first step in

evaluating a section 1983 claim is to ‘identify the exact contours of the underlying right

1
  Harris mailed a notice of appeal to the Clerk’s Office of this Court. Our Clerk’s Office
staff then forwarded the notice to the District Court with an instruction to docket it as of
August 26, 2016. The appeal is thus timely filed. Fed. R. App. P. 4(a)(1)(A).
                                               3
said to have been violated’ and to [then] determine ‘whether the plaintiff has alleged a

deprivation of a constitutional right at all.” Nicini v. Morra, 212 F.3d 798, 806 (3d Cir.

2000) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).

Generally, there is no federal constitutional right to criminally prosecute another person;

that power resides exclusively in the Executive Branch of the United States Government.

See United States v. Nixon, 418 U.S. 683, 693 (1974). Although New Jersey allows a

private citizen to file a criminal complaint alleging a violation of state law, “a citizen

lacks standing to contest the policies of the prosecuting authority when he himself is

neither prosecuted nor threatened with prosecution.” Linda R.S. v. Richard D., 410 U.S.
614, 619 (1973) (“in American jurisprudence at least, a private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another”).

       For the foregoing reasons, we will summarily affirm the order of the District Court

dismissing Harris’s civil action pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                               4